Citation Nr: 1620099	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for migraine headaches.
 
3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to a compensable evaluation for scar on the left great toe (GT).
 
5.  Entitlement to a compensable evaluation for surgical scar residual, right wrist.
 
6. Entitlement to a compensable evaluation for bilateral knee surgical scars.

7.  Entitlement to an initial compensable evaluation for right ear hearing loss, with residuals of stapedectomy, for the period prior to September 10, 2013.

8.  Entitlement to an increased rating for left knee arthritis, currently rated at 10-percent disabling.
 
9.  Entitlement to an increased rating for residuals, bunionectomy, left GT, currently rated at 10-percent disabling.
 
10.  Entitlement to an increased rating for post-operative residuals, right (dominant) wrist, currently rated at 10-percent disabling. 

11.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981, and from January 1987 to March 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An April 2008 rating decision denied entitlement to service connection for hemorrhoids, acid reflux, migraine headaches, and IBS; continued 10-percent ratings for the left knee, left GT, and wrist disabilities; and, continued noncompensable ratings for the right ear hearing loss and scar residuals.  The Veteran perfected an appeal of those determinations.

An October 2004 rating decision granted entitlement to service connection for right ear hearing loss and assigned a noncompensable rating, effective in March 2004, and the Veteran appealed the initial rating of it and his other disabilities.  (11/22/2004 VBMS entry-Notice of Disagreement).  A Statement of the Case (SOC) was issued, but it did not include the Veteran's appeal of the right ear hearing loss rating.  (07/27/2005 VBMS entry-Statement of the Case).  Although the Veteran did not perfect that appeal by submitting a Substantive Appeal, see 38 C.F.R. § 20.200 (2015), his hearing loss claim did not lapse because it was not on the SOC.  Hence, the Board has styled the issue of the right ear hearing loss as shown on the title page.

In January 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  While the case was on remand, a November 2015 rating decision granted service connection for acid reflux as GERD and assigned an initial noncompensable rating, effective in March 2007, for which the Veteran submitted a timely VA Form 21-0958, NOD, in March 2016.  The Board notes that, to date, the RO has not entered the NOD into VACOLS, nor has an Appeals Election Letter been provided to the Veteran.  Hence, in light of the fact that VA received the NOD more than 60 days ago, the Board takes jurisdiction of the issue and will discuss it further in the remand portion of the decision below.

The issues of entitlement to service connection for headaches; IBS; hemorrhoids; entitlement to an increased rating (extraschedular), right wrist; and, entitlement to an initial compensable rating for GERD, and right ear hearing loss for the period since June 10, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO completed the additional development directed in the January 2013 Board remand.

2.  The Veteran's right ear hearing loss manifests at Level I.

3.  The left knee arthritis manifests with nonpainful, noncompensable limitation of motion (LOM).  Neither subluxation nor instability has manifested.
4.  The post-operative left GT bunionectomy manifests with resection of the metatarsal head.

5.  The post-operative residuals of the right (dominant) wrist manifests with pain and LOM.  Ankylosis has not manifested.

6.  All of the surgical scar residuals manifest as superficial, well healed and non-painful, and neither interferes with the function of the joint affected.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for surgical scar residual, left GT are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.118, Diagnostic Code (DC) 7804.

2.  The requirements for a compensable rating for surgical scar residual, right (dominant) wrist, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.118, DC 7804.

3.  The requirements for a compensable rating for surgical scar residual, bilateral knees, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.118, DC 7804.

4.  The requirements for an initial compensable rating for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.85, 4.86, DC 6100.

5.  The requirements for a rating higher than 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010.

6.  The requirements for a rating higher than 10 percent for residuals of left GT bunionectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.71a, DC 5280.

7.  The requirements for a schedular rating higher than 10 percent for post-operative residuals, right (dominant) wrist, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5215.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the April 2008 rating decision, via letters dated in May 2007 and July 2007, the RO provided the Veteran with time- and substantially content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither letter informed the Veteran of the rating criteria for the disabilities for which he sought increased ratings, as the letters were issued prior to the Court Of Appeals For Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This deficiency was cured by an October 2008 RO letter.  In as much as the October 2008 letter was issued prior to issuance of the SOC, the timing error was cured by the de novo review reflected in the SOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006; see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  The Veteran has not asserted any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment (STR), VA, including the Compensation and Pension examination reports, and non-VA records are in the claims file.  Further, as noted in the Introduction, the Board remanded for additional examinations after any additional treatment records extant were obtained.  The Board finds that there was substantial compliance with this remand as information about records was associated with the file and an adequate examinations/opinions were obtained.  The Board acknowledges the Veteran's assertion that the certain VA examinations were not adequate and will discuss this in detail later in this decision.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found as concerns the severity of the disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

Scar Residuals

The applicable rating criteria for a 10-pecent rating for one or two scars that are unstable painful; a 20-percent rating for three or four scars; and a 30-percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, DC 7804.  

The DC 7804 was revised effective October 23, 2008.  As the claim for increased compensation was received in March 2007, the prior version of the skin code is for consideration.  Under prior version of DC 7804, scars, superficial, painful on examination warrant a 10 percent evaluation.  DC 7805 (Scars, other) stated to rate of limitation of function of the affected part and DC 7803, scars, superficial, unstable warrant a 10 percent evaluation.

The VA examination reports of May 2007 and December 2009 note the surgical incisions associated with the Veteran's prior surgical procedures.  The May 2007 VA examination report reflects that the examiner noted that all of the surgical scar residuals of the wrist, both knees, and both feet did not have soft tissue damage of ulceration.  This means that all of them are superficial.  38 C.F.R. § 4.118, DC 7802, Note(1).  The examiner noted further that on examination, all of the scars were well healed, not tender or otherwise painful, and that neither limited the function of the joint affected.  (05/22/2007-VBMS entry-VA Examination).  Hence, the Board finds that the RO was correct to assign the initial noncompensable ratings for each scar residual.  38 C.F.R. §§ 4.31, 4.118, DC 7804.

The July 2013 scars examination Disability Benefits Questionnaire (DBQ) reflects similar findings.  (01/10/2014 VBMS entry-VA Examination at p. 8 et seq).  The examiner noted two linear scars on the right wrist, one of 6 cm at the dorsum wrist, and 0.5 cm at the medial wrist.  The left GT scar is 3 cm.  The examiner noted that none of the scars were deep or painful, etc.  The 2013 examiner stated that the scars were well healed and were not painful per the Veteran.  The June 2015 knee and wrist examination reports reflect that the examiner noted that the Veteran denied any issues associated with either the right wrist scar or the surgery scars of each knee.  The examiner noted further that neither was painful or otherwise symptomatic, to include affecting the function of the joint.  (06/26/2015 VBMS entry-VA examination, p. 11).  Hence, the Board finds that the preponderance of the evidence shows the scars more nearly approximates the assigned noncompensable rating under both the current and prior versions of DC 7804.  38 C.F.R. §§ 4.10, 4.31, 4.118, DC 7804 (prior to and from October 23, 2008).  The Board also finds the alternative scar DCs will not afforded the Veteran a higher rating based on the fact that the medical and lay evidence do not demonstrate painful or unstable scars or ones that cause limitation of function.  As such, the Board finds the Veteran's rating is more nearly approximated by the noncompensable evaluations already assigned. 

Right Ear Hearing Loss

Applicable Legal Standard

In addition to the general rating standards set forth earlier, hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

When service connection is in effect for only one ear, the non-service-connected ear is assigned a Roman numeral designation of I.

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, and when the puretone threshold is 30 db or less at 1000 Hz and 70 db or more at 2000 Hz.  Neither pattern was shown on any of the examinations discussed below, and the special ratings for these patterns are therefore inapplicable.  38 C.F.R. § 4.86.

Discussion

Initially, as noted in the Introduction, the Board also takes jurisdiction of the initial rating of the right ear loss, so as to close out the Veteran's appeal of that issue.  The August 2004 audio examination report reflects that the right ear manifested as follows: 1000 Hz, 55 db; 2000 Hz, 40 db; 3000 Hz, 40 db; and, 4000 Hz, 40 db, for an average of 43.75.  Speech recognition was 96 percent for both ears.  Acoustic reflexes were absent, but middle ear function was normal.  The examiner diagnosed a moderate right ear hearing loss and normal left ear.  (08/24/2004 VBMS entry-VA Exam).

The objective findings show the Veteran's right ear hearing loss manifested at Level I.  Level I for both ears intersect at the noncompensable rate.  Hence, the Veteran's right ear was properly rated as of the August 2004 examination.  38 C.F.R. §§ 4.31, 4.85, DC 6100.  In his December 2004 Notice of Disagreement, the Veteran did not assert any particular basis for showing that his hearing loss should have received a compensable rating.  Another examination was conducted in conjunction with his subsequent increased rating claim.

The May 2007 audio examination report reflects that the Veteran reported that his primary difficulty was hearing when he was spoken to from his right.  The report does not indicate any other reported impact on the Veteran's ordinary conditions of life.  The audiometry reflects that the right ear manifested as follows: 1000 Hz, 
60 db; 2000 Hz, 40 db; 3000 Hz, 45 db; and, 4000 Hz, 65 db, for an average of 52.5.  Speech recognition was 86 percent in the right ear.  The examiner noted that acoustic reflexes were absent, and there was scarring on both tympanic membranes.  The examiner noted further that the findings did not necessitate further referral.  
A mixed hearing loss was diagnosed.  (05/22/2007 VBMS entry-VA Examination).

The objective findings show the Veteran's right ear hearing loss manifested at Level II.  Although the examination results show the Veteran's right ear hearing loss had increased, Level II for the right ear and Level I for the left ear still intersects at the noncompensable rate.  

VA outpatient records dated in December 2012 note that the Veteran was fitted with hearing aids.  The entry notes a moderate sloping to moderately severe mixed hearing loss and normal word recognition.  (06/10/2013 VBMS entry-Medical Treatment Record-Government Facility at p. 42).

The preponderance of the evidence shows that the right ear hearing loss more nearly approximates the assigned noncompensable rating, and it manifested at the rate throughout the part of the rating period on appeal.  Hence, there is no factual basis for a staged rating for any part of the rating period on appeal.  The Board notes the Veteran's report of the impact of the right ear hearing loss on his activities of daily living and will address it later in this decision.

Left Knee Arthritis

Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.

DC 5010 rates arthritis due to trauma, which is rated under the criteria for degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  Further, this criterion may be shown by lay evidence.  See Petitti v. McDonald, 27 Vet. App. 415 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable.  Even without X-ray findings, where the evidence shows pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable; but higher ratings require actual limitation or functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  
A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.

Under VA regulations, normal ROM for the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The General Counsel, VA, has interpreted the rating criteria as allowing separate ratings, where shown by the clinical findings, for compensable LOM on extension and flexion.  See VAOPGCPREC No. 9-2004 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

Discussion

Historically, an October 2004 rating decision granted entitlement to service connection for a bilateral knee disability and assigned an initial 10-percent rating on the basis of X-ray evidence of arthritis.  In a June 2005 rating decision, an RO decision review officer granted a 10-percent rating for each knee, effective in April 2004.  (07/25/2005 VBMS entry-Rating Decision-Narrative).  It was noted that the findings cited were consistent with a 10 percent evaluation based on evidence of functional loss due to pain and limited motion.  VA received the Veteran's current claim of entitlement to an increased rating in March 2007.  (03/30/2007 VBMS entry-VA 21-4138-Statement in Support of Claim).

The May 2007 VA examination report reflects that the Veteran reported pain, stiffness and giving away of the knee, but he denied any incapacitating episodes due to arthritis or instability of the knee.  He also denied use of any assistive device for ambulation.  He reported further that he swam daily for exercise, and he could walk from 1 to 3 miles.  The Veteran reported that he used over-the-counter medications and both ice and heat for pain relief.  Physical examination revealed the Veteran's gait as normal.  There was no swelling, effusion, or locking.  Left knee ROM was 0 to 120 degrees with clicks and crepitus but no pain or grinding.  (05/22/2007 VBMS entry-VA Examination, pp. 8-10, 12-13).  The examiner diagnosed left knee strain, status post-operative.

The objective findings on clinical examination show the Veteran's left knee continued to manifest at the assigned 10-percent rate.  38 C.F.R. § 4.71a, DC 5260.  A higher rating was not met or approximated, as ROM on extension was full to 0, and ROM on flexion was greater than 0 to 45 degrees.  The examiner also noted that repetitive-use testing did not result any additional loss of ROM, see 38 C.F.R. §§ 4.40, 4.45, and that the knee was stable.  Hence, there is no factual basis for a separate rating for instability.  See 38 C.F.R. § 4.71a, DC 5257.  The examiner noted that the left knee disability did not impact activities of daily living, with the exception of moderate impact on exercise, and mild on shopping, recreation, and travel.  The examination report notes that the Veteran was a firefighter at the time of the examination.  As concerns the impact of the Veteran's reported flare-ups, the examiner noted that the occupational impact from overuse would be decreased mobility, problems with lifting and carrying, or weakness or fatigue.  

The Veteran's outpatient records for the interim period do not reflect any findings that would merit a higher rating.  A December 2009 VA outpatient entry notes the Veteran's complaint of knee pain over the prior year because he had regained 30 pounds that he had lost.  Physical examination revealed no weakness or stiffness.  The examiner advised him that the best treatment for his joint pain was weight loss and exercise.  (12/14/2009 VBMS entry-Medical Treatment Record-Government Facility).  An April 2010 entry reflects that the Veteran complained of pain, but examination revealed no swelling or stiffness.  (06/07/2010 VBMS entry-Medical Treatment-Government Facility at 2).

In June 2013, the Veteran asserted that the ROM of his knee was less, and the knee pain had worsened.  (06/19/2013 VBMS entry-VA 21-4138-Statement in Support of Claim).  

The June 2015 examination report reflects that the examiner reviewed the Veteran's electronic treatment records as part of the examination.  (06/26/2015 VBMS entry- VA examination).  The examiner noted that the Veteran denied any flare-ups.  Physical examination revealed no objective evidence of pain on palpation or crepitus or pain on weight bearing.  Left knee ROM was 0 to 120 degrees without pain.

As concerns the LOM symptoms of the left knee, the objective findings on clinical examination show the knee continued to more nearly approximate the assigned rating.  38 C.F.R. § 4.71a, DC 5260.  A higher rating was not met or approximated, as ROM on extension was full to 0, and ROM on flexion was greater than 0 to 45 degrees.  The examiner also noted that repetitive-use testing did not result any additional loss of ROM, see 38 C.F.R. §§ 4.40, 4.45.  Indeed, there was no additional functional loss after 3 repetitions.  It was noted that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also noted that the impact of pain, weakness, fatigability use over time could not be assessed without resort to speculation, as the examination was not conducted after repeated use over time.  The examination did note that there was no additional ROM loss due to pain, weakness, fatigability, or incoordination that significantly limited functional ability when the joint was used repeatedly during the current examination.  

Further, the knee was stable in all planes, and muscle strength was normal at 4/5.  Thus, there is no factual basis for a separate rating on the basis of instability under DC 5257.

As noted earlier, the examiner noted that the Veteran denied any flare-ups with the left knee.  The examiner also noted that the Veteran's LOM did not contribute to functional loss of the knee, and he had not lost the use of the knee.  The Veteran reported that he no longer worked as a firefighter because he was concerned that his bilateral knee disability possibly put himself and his fellow firefighters at risk.  So he had worked as a part-time teacher and school bus driver over the prior 8 to 10 years.

The 2007 VA examination report reflects that the Veteran's left meniscus was surgically absent.  However, the Board finds that this does not warrant a separate rating under DC 5259 as a review of pertinent medical and lay evidence, to include VA examination reports, do not reveal that this removal was symptomatic.  

In light of all of the above, the Board finds that the assigned 10-percent rating reasonably compensates the Veteran for the left knee functional loss due to pain.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, DC 5260.  Extraschedular consideration is discussed later in this decision.

Right Wrist

The right wrist disability shares the same history as the Veteran's other disabilities.  The October 2004 rating decision granted service connection with an initial noncompensable rating, and the June 2005 rating decision granted an increased initial rating from 0 to 10 percent, effective in April 2004.

The RO evaluated the disability under DC 5215.  Under those criteria, in the absence of ankylosis, the sole rating allowable for LOM is 10 percent for dorsiflexion less than 15 degrees, or palmer flexion limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215; see also 38 C.F.R. § 4.71a, Plate II.

The May 2007 examination report reflects that the Veteran reported constant pain, LOM, weakness, and flare-ups every 2 to 3 weeks.  He did not use any assistive device such as a brace.  ROM on palmar flexion was 0 to 50 degrees; dorsiflexion, 
0 to 40 degrees; radial deviation, 0 to 10 degrees; and, ulnar deviation, 0 to 40 degrees, all movements done without pain.  The examiner specifically noted that there was no ankylosis of the right wrist, and that repetitive-use testing did not result in an additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The Board notes that the examiner did not assess the impact of the Veteran's reported flare-ups.  The Board finds no prejudice, however, as only one schedular rating is allowable.  Further, even were the Board to read DC 5215 as allowing separate ratings for compensable LOM on both dorsiflexion and palmar flexion, 0 to 50 degrees is much greater than limited in line with the forearm.  See Yonek v. Shinseki, 722 F.3d 1355, 1359 (Fed. Cir. 2013) (instructing that, to determine whether there are separate disabilities warranting separate evaluations, the factfinder "must look to the [DC] under which the veteran was diagnosed").  In fact, it is only 30 degrees less than normal.  See 38 C.F.R. § 4.71a, Plate II.

VA outpatient records note that, in December 2011, the Veteran was fitted with a wrist brace, and that he complained of pain and swelling when he wore the brace.  He also complained of difficulty when typing and on repetitive activities.  Testing revealed right grip strength of 60 pounds, as compared to 120 pounds on the left.  (06/10/2013 VBMS entry-Medical Treatment-Government Facility, p. 26).

The June 2015 examination report (06/26/2015 BVMS entry-VA Examination) reflects that the examiner conducted a review of the Veteran's electronic records as part of the examination.  The report reflects that the Veteran complained of daily pain and aching, and that he experienced flare-ups 4 to 5 times a month.  He described the flare-ups as the wrist "just stops working;" is painful and stiff, and swelling for 6 to 8 hours.  He used ice, rest, and pain pills for relief.  He reported further that his part-time work included school bus driver; and, during flare-ups it was difficult to open and close the bus door as well as operate the steering wheel.  The kids sometimes open and closed the door for him.  Physical examination revealed localized tenderness or pain on palpation of the soft tissue, or evidence of crepitus.  ROM was palmar flexion, 0 to 70 degrees; dorsiflexion, 0 to 60 degrees; ulnar deviation, 0 to 40 degrees; and, radial deviation, 0 to 10 degrees, all movements without evidence of pain.  The examiner noted that the noted LOM in and of itself did not contribute to the functional loss of the joint.  Further, repetitive-use testing did not result in additional loss of ROM.  Muscle strength on both flexion and extension was normal, and there was no muscle atrophy noted.

As concerns both the impact of repeat use over time and the projected functional loss during flare-ups, the examiner noted that those areas could not be assessed without resort to speculation, as the examination was not conducted after repeat use over time, and the Veteran was not experiencing a flare-up at the time of the examination.  She also noted that repetitive-use testing did not result in additional loss of ROM.  It was added that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also noted that the impact of pain, weakness, fatigability use over time could not be assessed without resort to speculation, as the examination was not conducted after repeated use over time.  The examination did note that there was no additional ROM loss due to pain, weakness, fatigability, or incoordination that significantly limited functional ability when the joint was used repeatedly during the current examination.  

In statements dated in December 2015, the Veteran and his attorney assert that the June 2015 examination either was inadequate or did not report the true state of the right writs disability.  The Board notes that the attorney's written submission used the plural when she asserted that the "exams" conducted in June 2015 were inadequate, but her submission addressed only the wrist examination.  Hence, the Board limits review of the assertion to the June 2015 wrist examination.

The attorney asserted that, per the Veteran, the examiner forced the wrist ROM examination in that she bent the wrist so hard that it caused excruciating pain to the point where the Veteran almost jumped off of the examination table.  Further the attorney asserted, that although the examination report reflects that the right wrist did not have additional loss of ROM due to repetitive-use, the examiner's action in forcing the wrist to bend resulted in swelling and extremely limited motion the next day.  The Veteran also asserted that the examiner did not note all of the occupational impact of his disability that he reported.  (12/04/2015 VBMS entry-VA 9 Appeal To Board of Appeals).

First, the Board notes that the Veteran's and his attorney's assertions do not per se rebut the presumption of inadequacy or otherwise render the examination and the report inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (noting that an examination report must be view in total).  As concerns the assertion that the examiner forced the ROM studies, the examination report does not indicate any notation by the examiner that would tend to support it.  The Board notes that the examination report reflects only one value for each ROM study, from which the Board infers that only active ROM was conducted.  Even though the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing per 38 C.F.R. § 4.59, the examiner noted that the wrist motion was conducted without evidence of pain.  Without evidence of pain, the finds that the examination must have determined such studies were not necessary.  Even without such studies, the examination report is still adequate to gain an accurate disability picture of the wrist and properly evaluate it.  Additionally, if the Veteran was "almost jumping off of the examination table" would have been noticed by the examiner.

The Board also acknowledges the Veteran's assertions that the examiner conducted several ROM tests where radial deviation was 0 degrees; the examiner did not ask him about the impact of the disability on his activities of daily living or on his work; and, that no X-rays were taken.  As concerns the first assertion, the examination report reflects that radial deviation was 0 to 10 degrees, which is half of normal.  See 4.71a, Plate I.  Hence, the examiner's notation indicated LOM in that plane.  Further, the Veteran has not accrued any prejudice in any event, as the wrist rating is not based on radial deviation; and-as stated, only one rating is allowable.  The Veteran is correct that the examiner did not note the impact on his activities of daily living, but she did note the occupational impairments that he reported.  Thus, the Board finds that the June 2015 examination report stated that examination reports are adequate when they sufficiently informs the Board of the examiner's finding and judgment on a medical question.  Monzingo, 26 Vet. App. at 105.

One of the Veteran's core contentions on this appeal is the right wrist rating; he insists that the assigned 10-percent rating does not adequately compensate him for it.  As concerns the schedular rating, however, the Board is constrained to apply the rating schedule, and 10 percent is the sole rating allowable.  38 C.F.R. § 4.71a, DC 5215.  Thus, the Board finds that the evidence most nearly approximates his current 10 percent evaluation.  This wrist rating is discussed later in this decision and remand portion.
Left GT Bunionectomy

Legal Criteria

The Veteran's hallux valgus is rated under DC 5280, which provides for a 
10- percent disabling for unilateral hallux valgus that has been operated upon with resection of metatarsal head.  A 10-percent rating is also where the disability is severe-equivalent to amputation of the GT.  38 C.F.R. § 4.71a, DC 5280.

Discussion

Historically, the Veteran underwent a left foot bunionectomy in service.  The October 2004 rating decision granted service connection for the disorder.  The examination reports reflect the Veteran's reports that the disability is essentially stable.  He has pain at times on prolonged standing or walking, which he treats with ice and rest.  At the May 2007 examination, physical examination revealed tenderness, pain on motion, but no swelling.  The Veteran's gait was normal, and there was no malunion or nonunion of the joint.  The examiner did not diagnose any other disorder such as hammer toes or claw foot.  (05/22/2007 VBMS entry-VA Examination).

The December 2009 examination report reflects that the Veteran reported that the bunionectomy was a great success.  He reported some pain on prolonged walking or standing, but only twice a week.  He denied any weakness, fatigability, redness, or stiffness, etc.  He also denied the use of any assistive devices for ambulation, use of inserts, or that the disorder impacted his activities of daily living.  Physical examination revealed no painful motion of the left foot, tenderness, weakness, fatigue, edema, effusion, instability, heat, or redness of either toe.  The Veteran reported that the site of the bunionectomy was not painful, and the examiner noted that ROM was not painful.  The examiner noted that the Veteran did not have a gait abnormality or functional limitations in standing or walking; there was no abnormality in posture; and, he had no difficulty in standing squatting or rising on heels or toes.  There also was no abnormality in shoe wear pattern or callosity formation or skin breakdown.  The examiner also noted that there no hammertoe high arch or clawfoot deformity of the left foot.

The objective findings on clinical examination show that the Veteran's left GT bunionectomy residuals continue to manifest at the 10-percent rate and has manifested at that rate throughout the entire rating period on appeal.  38 C.F.R. §§ 4.1, 4.10, 4.71a, DC 5280.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (holding that, "as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so listed conditions could not be rated by analogy under that DC).  VA outpatient records do not reflect any complaints or findings that would indicate that a higher or separate rating for another related disorder is indicated.  Indeed, when a condition is listed in the schedule, rating by analogy is not appropriate.  Copeland, 27 Vet. App. at 336-37; see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 261, 811 (30th ed 2003) (defining "bunion" as abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe and "hallux vagus" as angulation of the great toe away from the midline of the body, or toward the other toes; the great toe may ride under or over the other toes).

Extraschedular Consideration

In the earlier referenced December 2015 written submission, the Veteran's attorney references the Veteran's reported impact of the right wrist disability on his ability to perform his work and specifically requested referral for consideration of a higher rating on an extraschedular basis.  The Board now addresses that facet of the Veteran's appeal.  

Legal Criteria
 
In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation Service (Director), upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet.App. 32, 35 (1998); Bagwell v. Brown, 9 Vet.App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

The first step in the inquiry is to determine whether "the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted.").  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.

If the adjudicator determines that the available schedular ratings are inadequate, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Then, if the first two steps have been satisfied, the adjudicator must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted.  Id.

In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  27 Vet. App. 484, 494 (2016).  Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.

Discussion

The Board first notes that the Veteran's reported left knee symptoms are described and contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261.  Hence, the left knee disability does not present with an exceptional disability picture.  The same holds true for the left GT bunionectomy.

To the extent that the Veteran's reported impact of his right ear hearing loss includes impairment not included in the hearing loss schedular rating criteria, the preponderance of the evidence shows that it does not manifest with the governing norms of a marked impact on employment or frequent hospitalization.  Hence, it does not meet all of the Thun criteria for referral for extraschedular consideration.  The Board also notes that, when considered cumulatively, neither the GT, left knee, or hearing loss aggravates the other.  Without a cumulative impact of service-connected disabilities being argued or raised by the record, the Board finds that referral for extraschedular consideration is not indicated due to the cumulative impact of the disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).  The Board next addresses the contentions regarding the service-connected right wrist disability.

In his December 2015 statement, the Veteran asserted that he resigned from his duties as a firefighter in May 2013 due primarily to the impact of his right wrist disability.  Afterwards, he attempted to work as a 911-Dispatcher, but the repetitive typing and writing, etc., triggered his right wrist pain to the point where he terminated his employment.  He also attempted to work as a maintenance person, but his right wrist symptomatology precluded him from using tools.  He currently works as a school bus driver, and the impact of the wrist on that work was set forth earlier in the discussion of the examination reports.  The Veteran also has asserted how the right wrist impacts his activities of daily living.  He has difficulty using eating utensils and drinking vessels as well as cooking utensils, as he was prone to dropping them.  Merely shaking hands can trigger significant pain.

The Board has already discussed the sole schedular rating authorized for the right wrist disability in the absence of ankylosis.  The Veteran is competent to report the symptoms of his disability and their impact on his ordinary conditions of life.  See 38 C.F.R. § 3.159(a)(2).  Hence, his written submissions constitute competent evidence of symptoms not described or contemplated by the schedular rating criteria.  "Marked impact on employment" is not defined by § 3.321(b)(1).  Nonetheless, the Board finds that the Veteran's lay assertions are sufficient to warrant referral for extraschedular consideration.  See Thun, 22 Vet. App. 111.  The Board addresses it further in the remand portion below.


ORDER

Entitlement to a compensable evaluation for surgical scar residual, left GT, is denied.
 
Entitlement to a compensable evaluation for surgical scar residual, right wrist, is denied.
 
Entitlement to a compensable evaluation for bilateral knee surgical scars is denied.
 
Entitlement to an initial compensable evaluation for right ear hearing loss, with residuals of stapedectomy, for the period prior to September 10, 2015, is denied.

Entitlement to rating in excess of 10 percent for left knee arthritis is denied.
 
Entitlement to a rating in excess of 10 percent for residuals, bunionectomy, left GT, is denied.
 
Entitlement to a rating in excess of 10 percent for post-operative residuals, right (dominant) wrist, is denied.


REMAND

As noted in the Introduction, receipt of a timely NOD starts the appeal process, and the Veteran is entitled to a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a September 2015 letter to his Congressman, the Veteran expressed concern for his family's hearing health because of the high volume he must have when using the TV or other items.  He noted that hearing aids had provided some relief.  The Board construes the Veteran's letter as an assertion that his left ear hearing loss has increased in severity.  Hence, the Board will remand for a current examination.

The Veteran was not afforded an examination in conjunction with his claim of entitlement to service connection for headaches.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be an association between a current disability and an in-service event, injury, or disease is a low one.  Id.  The Board finds that the Veteran's lay statements and the lay buddy statements received are sufficient to trigger the low threshold for a VA examination.

The Veteran has consistently asserted that his IBS symptoms had their onset while he was still in active service, even though he never sought treatment of noted on his Report of Medical History for his examination at retirement.  Further, the Veteran's several lay reports of the history of his IBS and hemorrhoids disorders suggest that they are related to his now service-connected GERD.  Hence, the Board remands for additional medical assessment.

As discussed earlier, all Thun elements for extraschedular consideration have been met as concerns the right wrist disorder.  This matter should be referred the Director of Compensation Service.

Pertinent VA treatment records should be associated with the record.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC on the issue of entitlement to an initial compensable rating for GERD.  If, and only if, the Veteran perfects his appeal by timely submission of a Substantive Appeal should this issue be returned to the Board.

2.  Associate VA treatment records generated since the November 2015 Supplemental SOC (SSOC) with the claims file.

3.  After the above is complete, arrange an audio examination to determine the current severity of the Veteran's right ear hearing loss.  The claims file should be reviewed as part of the examination.

4.  Arrange an examination by an appropriate examiner to address the Veteran's headaches claim.  Ask the examiner to opine as follows:

Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a headaches disorder, migraine or other?

If so, the examiner is asked to provide an opinion as to whether there is at least a 50-percent probability or greater (at least as likely as not) that any diagnosed headaches disorder had its onset in active service or is otherwise causally related to service.

Inform the examiner that the Veteran's lay reports and other lay evidence must be considered in provided the requested opinion.  Provide a comprehensive explanation for all opinions provided.

5.  After the above is complete, arrange a gastrointestinal examination of the Veteran by an appropriate examiner.  The claims file should be reviewed as part of the examination.  Ask the examiner to opine as follows:

Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has IBS and or hemorrhoids?

If so, the examiner is asked to provide an opinion as to whether there is at least a 50-percent probability or greater (at least as likely as not) that IBS and or hemorrhoids disorder had its onset in active service or is otherwise causally related to service.

If the answer to the above is, No, is there is at least a 50-percent probability or greater (at least as likely as not) that IBS and or hemorrhoids disorder are due to the service-connected GERD?  If not, is there is at least a 50-percent probability or greater that the service-connected GERD aggravates-that is, chronically worsens the IBS or hemorrhoids or both?

Inform the examiner that the Veteran's lay reports and other lay evidence must be considered in provided the requested opinion.  Provide a comprehensive explanation for all opinions provided.

6.  Accomplish the development required by regulation and send the claims file to the Director for consideration of a rating higher than 10 percent for the right wrist disability on an extraschedular basis.

7.  Thereafter, re-adjudicate the appeal considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


